Citation Nr: 9920625	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel





INTRODUCTION

The veteran had active service from February 1964 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision that denied 
an increased evaluation for degenerative joint disease of the 
right knee (rated 10 percent under diagnostic code 5257).  
The veteran submitted a notice of disagreement in March 1998, 
and the RO issued a statement of the case in June 1998.  The 
veteran submitted a substantive appeal in September 1998.


FINDING OF FACT

Degenerative joint disease of the right knee is manifested 
primarily by a locking sensation, complaints of pain, slight 
functional impairment, mild tenderness, moderate degenerative 
changes, joint effusion, swelling, and stiffness that produce 
some functional impairment.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for degenerative 
joint disease of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003-5260, 5258 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1964 to March 
1968.

Service medical records show that the veteran complained of a 
sore right knee during his first week of training in February 
1964.  He reported having fallen a few days earlier and 
receiving an abrasion of the right knee, which became swollen 
and infected.  He was hospitalized and treated for cellulitis 
and lymphadenopathy of the right knee.

Service medical records reveal that the veteran was again 
treated for pain in his right knee in April 1965 and in 
September 1965.  The veteran reported having injured a 
ligament four years earlier in a skiing accident, and 
reported having Osgood-Schlatter's disease at the age of 12.  
The examiner's impression was chronic mild arthritis of the 
right knee.

Service medical records show that the veteran accidentally 
struck his right knee with a sledgehammer in September 1967.  
He had continuous pain and tenderness over the infrapatellar 
area.  The examiner noted slight swelling over the tibia 
tubercle and the medial tibia plateau areas, with tenderness.  
X-rays revealed an old fragment of the tibia tubercle with 
rounded edges.  There was no sign of a recent fracture.

Service medical records show that the veteran was treated for 
pain behind the right knee in December 1967.  There was no 
tenderness on palpation and no swelling at that time.  The 
veteran was to undergo whirlpool therapy twice daily.

The veteran underwent a VA examination in July 1972.  The 
examiner noted no tenderness, swelling, or deformity of the 
veteran's right knee.  The range of motion of the right knee 
was normal.

An August 1972 RO rating decision granted service connection 
via aggravation for residuals of a right knee injury with 
Osgood-Schlatter's disease, and assigned a noncompensable 
evaluation under diagnostic code 5257, effective from May 
1972.

The veteran underwent a VA examination in April 1976.  He 
reported that his right knee locks up and gives way; that it 
aches and swells; and that he recently underwent surgery.  
Upon examination, the right knee was somewhat swollen and the 
veteran was unable to squat.  There was no deficit in any 
active or passive motion.  X-rays of the right knee revealed 
changes of the anterior tibia tubercle consistent with a 
history of old Osgood-Schlatter's disease; joint fluid was 
evident.

A May 1976 RO rating decision increased the evaluation for 
residuals of a right knee injury with Osgood-Schlatter's 
disease from zero percent to 10 percent, effective from March 
1976.

The veteran underwent a VA examination in March 1981.  He 
reported that his right knee locks at times while working.  
He also reported swelling, dull pain, and reduced movement.

An April 1981 RO rating decision continued the 10 percent 
rating for residuals of a right knee injury with Osgood-
Schlatter's disease.

The veteran underwent a VA examination in October 1982.  He 
reported loss of feeling between the right knee and thigh, 
and swelling of the right knee.  Upon examination, the right 
knee measured larger than the left knee.  X-rays revealed 
some periarticular spurring of the superior margin of the 
patella, consistent with degenerative change.

A November 1982 RO rating decision continued the 10 percent 
rating for residuals of a right knee injury with Osgood-
Schlatter's disease.

A September 1983 report of Dr. Echeverria indicated that the 
prognosis for the veteran's right knee condition was guarded, 
with the possibility of further deterioration being present.

A December 1983 RO rating decision continued the 10 percent 
rating for residuals of a right knee injury with Osgood-
Schlatter's disease.

X-rays of the veteran's right knee in July 1997 revealed 
multiple calcifications adjacent to the proximal fibula.  The 
examiner's impression was degenerative osteoarthritis of the 
right knee of a moderate degree with joint space narrowing 
medially.  Additional x-rays taken in August 1997 identified 
significant fullness within the suprapatellar joint space, 
which suggested the presence of joint effusion.

The veteran underwent a VA examination in October 1997.  He 
reported that he had been experiencing increasing pain in the 
right knee; that it occasionally swelled; and that the knee 
was especially stiff when getting out of a chair.  The 
veteran reported taking medication for the pain.  Upon 
examination, two well-healed arthroscopy incisions were 
present-one medial and the other lateral-with respect to 
the right knee joint.  The veteran was able to flex the right 
knee to 120 degrees and extend it to zero degrees.  There 
were no bony deformities and no varus/valgus deformity.  
Palpation of the lateral jointline revealed tenderness.  The 
veteran did not walk with a limp.  The diagnosis was 
degenerative joint disease of the medial compartment, right 
knee, confirmed by x-ray, with effusion of the medial 
compartment.

A February 1998 RO rating decision continued the 10 percent 
rating for residuals of a right knee injury with Osgood-
Schlatter's disease.

B.  Legal Analysis

The veteran's claim for evaluation of degenerative joint 
disease of the right knee is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of knee flexion to 45 degrees warrants a rating of 
10 percent.  Diagnostic Code 5260.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

In this case, the report of the veteran's VA examination in 
October 1997 shows that flexion of the right knee was limited 
to 120 degrees, indicative of slight impairment as the normal 
range of extension is considered 140 degrees.  While there 
was tenderness on palpation of the lateral jointline, there 
was neither varus/valgus deformity nor any bony deformity.  
These findings, in and of themselves, do not support the 
assignment of a compensable rating for limitation of flexion 
under diagnostic code 5260.  Nor does the report of this 
examination or any other medical finding indicate the 
presence of subluxation or instability of the right knee to 
support a rating under diagnostic code 5257.  This Diagnostic 
Code should no longer be applied.

There is, however, medical evidence showing osteoarthritis of 
the right knee to a moderate degree.  There is also evidence 
of effusion into the joint space.  The veteran has stated 
that his right knee pain has worsened, and that the knee 
locks occasionally and swells and stiffens.  Pain may provide 
a basis for a compensable disability rating.  Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997).  The Board has carefully 
considered the veteran's statements to the effect that he has 
functional impairment in his right knee from pain that 
interferes with his ability to arise from a sitting position 
and to squat.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.  
The evidence of record supports the assignment of a 20 
percent rating by reference to Diagnostic Code 5258 
(dislocation of cartilage of the knee, with frequent episodes 
of locking, pain, and effusion into the joint).

DeLuca v. Brown, 8 Vet. App. 202 (1995), requires that the 
functional impairment caused by pain be reflected in the 
rating for limitation of motion under Diagnostic Code 5003-
5260.  The Board notes that 20 percent rating for 
degenerative joint disease of the right knee by reference to 
Diagnostic Code 5258 is an appropriate benchmark in this case 
for the DeLuca rating, as it accurately reflects the 
additional functional impairment and is a maximum rating 
under this diagnostic code.

After consideration of all the evidence, the Board notes that 
degenerative joint disease of the right knee is manifested 
primarily by a locking sensation, complaints of pain, slight 
functional impairment, mild tenderness, moderate degenerative 
changes, joint effusion, swelling, and stiffness.  In this 
regard, the Board finds that the veteran's present level of 
disability and functional loss due to considerable pain on 
motion more nearly approximate the criteria for a 20 percent 
rating as described above.  Accordingly, a rating of 20 
percent is warranted.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The evidence of record is not indicative of favorable 
ankylosis of the knee or severe impairment that would warrant 
a 30 percent rating under diagnostic code 5256 or 5257.  Nor 
is there evidence of instability of the right knee that would 
warrant a separate rating under diagnostic code 5257. 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees, and the 
veteran has not sought review of this decision.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A 20 percent rating is granted for degenerative joint disease 
of the right knee, subject to the regulations applicable to 
the payment of monetary awards.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

